DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
The amendments filed 01/10/2021 have been entered. Claims 1-2, 4-9, 11-13, and 15-18 remain pending in the application. 
Applicant arguments and amendments, regarding the claim objections have been fully considered and are persuasive. Therefore, the previous objection(s) to the claims, set forth in the previous action (07/08/2021) have been withdrawn. However, upon further consideration, new ground(s) of objection have been raised (See below).
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 112 filed have been fully considered but are not persuasive. 
As an initial matter, due to the cancellation of at least Claim 10, the rejection under 35 U.S.C 112 given to claim 10 is withdrawn. 
In the previous rejection, mailed 07/08/2021, the examiner rejected at least Claim 4 because of the confusion between “a proposed place” and “a candidate place” as claimed in Claim 1 (Claim 4 depends on Claim 1). 
In the filed remarks (01/10/2022), Applicant states (Pg. 8 of remarks): 
…Claim 4 has been amended to remove the previously recited “proposed place” and now recites a “candidate place”…
o such amendment is present. Because of this, the rejection under 35 U.S.C. 112 is maintained. 
Additionally, upon further consideration and due at least to the amended claim language, new ground(s) of rejection under 112 are raised (See below). 

Applicant's arguments, with respect to 35 U.S.C 102(e) filed have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 102(e) is withdrawn. However, upon further consideration, new ground(s) of rejection, due at least in part to the current amendments are raised under 35 U.S.C. 103. 
Applicant's arguments, with respect to 35 U.S.C 103 filed have been fully considered but are not persuasive. 
At least representative Claim 1 has been amended with subject matter that has not been previously examined. Therefore, applicant’s arguments regarding such claim language is rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Representative Claim 1 recites:
filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data
filtering noisy location data from the raw location, wherein noisy location data is location data estimated as accurate but has a distance locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data
The examiner notes at least the emphasized claim language. The above emphasized claim language appears to contain grammatical errors and should be corrected appropriately. 
That is “an accuracy estimates” should instead recite “an accuracy estimate[[s]]”, the “the raw location” should instead recite “the raw location data”, and “locations readings” should instead recite “location[[s]] readings”. 
Claim 9 recites similar subject matter and therefore should be similarly corrected.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 9, 11-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Representative Claim 1 recites:
filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data
Filtering noisy location data from the raw location, wherein noisy location data is location data estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data
The examiner notes at least the emphasized claim language. 
First, the term “low accuracy location data” is considered a relative term and the claim language does NOT clearly claim what the applicant intends “low accuracy” to encompass. 
	The examiner notes that the claim does recite that the low accuracy data is identified based upon an accuracy estimate but this does not render the claim definite. Specifically, obtaining accuracy estimates does not set forth what the applicant considers “low”, rather this claim element (e.g. accuracy estimates) merely sets forth that such estimates are identified or otherwise obtained. 
	Additionally, it is unclear what “accuracy” is measured from. That is, the claim sets forth that accuracy estimates are identified but NOT with respect to what. In other words, what is accuracy relative to? A specific location?
	Because the examiner cannot determine the metes and bounds of the claim language, a rejection under 35 U.S.C. 112, second paragraph is appropriate. 
	Second, when claiming filtering noisy data, the claim sets forth that (1) the noisy data “…is location data estimated as accurate…” and (2) the filtering of noisy data is performed on the raw location data. 
raw location data. It appears that the applicant intends to filter noisy data after filtering out location data that has some “low accuracy” (e.g. the preceding limitation). However, this intended functionality is NOT properly or clearly claimed and thus, the claim is rendered indefinite. 
	The examiner notes for clarity of record, Claim 9 recites similar language to that of representative Claim 1 and therefore is rejected under similar grounds. Furthermore, the noted respective dependent claims are rejected, at least, merely due to their dependency on a rejected claim.

	Claim 4 recites, at least in part: 
Receiving reference data associated with the user that links the user to a proposed place at an instance of time

The examiner notes at least the emphasized language. 
It is unclear what the difference is between “a proposed place” and similarly claimed “candidate place”, “candidate place names”, etc. as recited in claim 4 as well as Claim 1. The examiner respectfully requests that the applicant provide an explanation of how a “proposed place” is distinct and separate from a “candidate place” or that the applicant use consistent wording throughout the claims to avoid confusion (i.e. appropriately amend “a proposed place” to instead recite “a candidate place” or functionally equivalent language). 
Claim 6 recites: 
Wherein the raw location data includes accuracy estimates for the data
th.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As stated above,
Claim 6 recites: 
Wherein the raw location data includes accuracy estimates for the data
The functionality that raw location data includes accuracy estimates claimed in Claim 6 appears to NOT limit similar functionality as recited in parent Claim 1. Specifically, Claim 1 recites, at least in part: 
filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data
fails to further limit and therefore a rejection under 112, 4th is appropriate. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Remarks
The examiner notes the use of some claim terms. 
In Claim 1, there appears to be a difference between “raw” location data and “filtered” location data. Namely, “filtered” location data is raw location data that has been passed through at least one filter. 
In Claim 9, which appears to encompass similar subject matter of Claim 1, the term “raw location data” is NOT used and the term “multiple location readings” is used instead. 
For clarity of record, while both “raw” and “multiple location readings” appear to be supported and definite, the examiner notes that under BRI, the term “raw” and “multiple location readings” will be interpreted to encompass similar subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being anticipated by Vengroff (US 2009/0005987 A1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011). 
With respect to Claim 1, Vengroff teaches a method for inferring a location of a user, the method comprising: receiving location data from a mobile device associated with a user (Vengroff Paragraph [0003] see “mobile computing devices”. Paragraph [0014] “In some embodiments, the techniques includes obtaining information about actual locations of the users at various times, such as based on communication that include GPS or other location determination capabilities and that track the users’ locations.” The examiner notes that obtaining information about actual locations based on the computing device of the user teaches “receiving location data from a mobile device associated with a user.”) 
…
…the accuracy estimates reported by the mobile device (Vengroff [0047] “For purposes of the following discussion, consider location-related data that include multiple sources of GPS traces for a set of n users...which describes a set of kt travel paths P….Each path Pi,j may include a string of GPS data points, with each data point having values for latitude, longitude, and a timestamp, and optionally having values for other parameters, such…error measure information…” The examiner notes that reporting error measurements teaches “the accuracy estimates reported by the mobile device…”).
…
identifying, from the filtered location data, a stationary location of the mobile device, wherein the stationary location is associated with the mobile device being stationary for longer than a threshold time (Vengroff Paragraph [0052] “In at least some such embodiments, user visits represent presence at a location, and identification is focused on measure of location invariance to within some spatial radius over a period of time.” The examiner notes that a user having a location invariance (e.g. no extreme change in location) over a period of time teaches “wherein the stationary location is associated with the mobile device being stationary for longer than a threshold time.”).
“Stable Points” from that user at that location. Such a stable point at a location Lv may be described, for example, by the set of path points with a specific threshold n-minute radius R.”  The examiner notes that “Stable Points” teaches “wherein the stationary location is associated with the mobile device being stationary for longer than a threshold time.”
Alternatively or in addition [0029] “…a user visit to a location may be considered to have occurred only if one or more indicated criteria are satisfied, such as if a user spends a sufficient duration of time at or near the location (e.g. a predefined minimum threshold amount of time….”)
determining multiple candidate place names that are within a predetermined radius of the stationary location (Vengroff [0041] “The routine continues to block 1610 to determine whether the indication received in block 1605 is to initiate identification of user visits to one or more points of interest. If so, the routine continues to block 1615 to obtain information about one or more points of interest to be considered, including associated location models or other location information for those points of interest…In addition, one or more [POI] may be indicated in various ways, such as all points of interest that have been identified for a geographic area to which user visit location information of interest corresponds…” The examiner notes that obtaining information for one or more POI to be considered such as all POIs in the geographic area of the users location teaches “determining multiple candidate place names that are within a predetermined radius of the stationary location”)
…wherein determining multiple candidate place names that are within a predetermined radius of the stationary location includes querying a place name database that includes place information and corresponding geo-location data (Vengroff Paragraph [0048] “…other types of data that may be used as part of the analysis in at least some embodiments includes the following: one or more databases with location-related information such as addresses and/or other location information (e.g. address geocodes, street segments, etc.) for at least some possible [POIs]…” Using a database with “location-related information” for POIs in the users geographic area for an analysis of a user visit teaches “…wherein determining multiple candidate place names that are within a predetermined radius of the stationary location includes querying a place name database that includes place information and corresponding geo-location data.” Further see [0049] see “database”. Finally see Pg. 11 Paragraph [0074] “For example, an Location Spatial Model may be used to help generate a set of nearest named POIs in a map database…as candidates for the name of the location that correspond to the LSM, which can then be refined by taking input for the users of mobile location-enabled devices (whose locations are being tracked) about which POIs they actually visited from a short list of candidates…”)
obtaining attributes of the filtered location data and attributes of the multiple candidate place names (Vengroff [0036] “…the identification of a [POI] for a selected location may include determining sufficient information to allow the [POI] to be uniquely or otherwise distinctly identified within a geographic area or otherwise, such as a name, contact information, unique identifier, etc.” The examiner notes that obtaining 
and inferring one of the multiple candidate place names as a place name for the stationary location based on a comparison of the attributes (Vengroff [0076] “Given the LSMs of a set of neighboring locations, and the observed noise in location points associated with a current visit, it is possible to compute the likelihood of a specific visit from a multiplicity of spatially distinct (but noise-overlapping) locations. By Bayes’ Theorem we can represent the conditional probability density of a visit being to Location L given an observed visit.” Calculating the probability that a user is at a specific location based on the observed visit teaches “and inferring one of the multiple candidate place names as a place name for the stationary location based on a comparison of the attributes”.). 
Vengroff, however, does not appear to explicitly disclose: 
Filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data…
Filtering noisy location data from the raw location, wherein noisy location data is location data estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings 

Kirmse, however, teaches filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data… (Kirmse Pg. 2 Col. 1 Section 3.2 “Reject any points that fall outside the boundaries of international time zones over land. While this discards some legitimate points over water (presumably collected via GPS), in practice it removes many more false readings…” The examiner notes that “rejecting” points that provide “false readings” teaches “filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data.” Additionally, or in the alternative, “identify cases of ‘jitter’, where the reported location jumps to a distant point and soon returns…We look for a sequence of consecutive locations…where the following conditions hold…P2,…., Pn-1 have low reported accuracy…In such a case, we conclude that the points P2,…,Pn-1 are due to jitter and discard them…”). 
Filtering noisy location data from the raw location, wherein noisy location data is location data estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data (Kirmse Pg. 2 Col. 1 “Identify cases of ‘jitter’, where the reported location jumps to a distance point and soon returns…We look for a sequence of consecutive locations….where the following conditions hold...P1 and Pn are within a small distance threshold D of each other…P1 and Pn have high reported accuracy…P2,…, Pn-1 are father than D from P1.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the candidate place identification as taught by Vengroff modified with the filtering of raw GPS data as taught by Kirmse because this would reduce the number of spurious readings and lead to a more precise estimation of a user’s location (Kirmse Pg. 2 Col. 1). 

With respect to Claim 4, the combination of Vengroff and Kirmse teaches receiving reference data associated with the user that links a user to a proposed place at an instance of time (Vengroff [0035] “…for each location of interest to attempt to identify one or more points of interest that correspond to each such location…the routine then obtains any available information that corresponds to possible points of interest whose locations are within or otherwise correspond to the proximity of the selected location model such as…information from user self-reports about points of interest that were visited by the user(s) when at one or more location points, transaction information corresponding to one or more user transactions each engaged in by the user(s) at a point of interest during a time that corresponds to one or more location points and that includes identifying information related to the point of interested…” The examiner notes that user self-reports and/or user transactions teaches “receiving reference data associated with the user that links a user to a proposed placed at an instance of time.”) 
Wherein inferring one of the multiple candidate place names as a place for the stationary location includes inferring one of the multiple candidate places names based on the received reference data (Vengroff Pg.11 Paragraph [0074] “…the self reports of users labeling the LSM with the name of the physical location to which it corresponds may be used in combination with a ‘nearest’ named POI search to identify the POI and assign a more appropriate Polygon ID and hence geocode.. For example an LSM may be used to help generate a set of nearest named POIs in a map database…as candidates for the name of the location that corresponds to the LSM, which can then be refined by talking input from the users…about which POIs they actually visited from a short list of candidates.” The examiner notes that using the self-reports alone or in combination with the nearest POI teaches “…inferring one of the multiple candidate places name based on the received reference data.”)

With respect to Claim 5, the combination Vengroff and Kirmse teaches wherein the location data includes latitude and longitude coordinate data and an associated time at which the data was measured (Vengroff Paragraph [0026] “…some user location information may be provided with latitude and longitude values (e.g., based on location information from a GPS receiver…location points are periodically reported that each include latitude and longitude as well as an associated timestamp…” Alternatively, Kirmse Pg. 2 Col. 1 see “GPS”.). 
With respect to Claim 6, the combination of Vengroff and Kirmse teaches wherein the location data includes accuracy estimates for the data (Vengroff [0056] Col. 2 “The user of such LSMs provides various benefits, including accommodating uncertainty in measures of locations…” Vengroff [0049] “The use of the described visitization-related techniques may…generate one or more of the following types of output data…stream of observed user visits to POIs/locations, optionally with a corresponding confidence measure p for the observation…” The examiner notes that the “uncertainty” measurement and/or “corresponding confidence measure” teaches “wherein the location data includes accuracy estimates for the data.” 
Alternatively, Kirmse Pg. 2 Col. 1 see “Low accuracy”.). 
With respect to Claim 7, the combination Vengroff and Kirmse teaches wherein the location data is received based on continuous tracking of the user (Vengroff Paragraph [0028] “…the routine continues to block 1435 to obtain the user location information to be analyzed, such as….by dynamically obtaining user location information from one or more users’ client devices or from another source of such information…” Paragraph [0038] “For example, such other operations may include one or more of the following…obtaining information about possible points of interest for later use, such as periodically…” The examiner notes that obtaining location information from a user’s device periodically teaches “continuous tracking of the user.” The examiner points to Paragraph [0029] of the instant as-filed specification for interpretation; note especially “for these [continuous] users, locations are logged with a low frequency…” The examiner notes that “periodically” teaches “locations are logged with a low frequency.”)
With respect to Claim 8, the combination of Vengroff and Kirmse teaches wherein the location data is received during session-based tracking of the user (Vengroff Paragraph [0020] “…received user travel information or other user location information to be analyzed, such as information directly pushed from one or more users’ devices or that is otherwise received form another provider of information for one or more users…[such as] an instruction from a human operator representing the entity on whose behalf the visitization system is executed.” The examiner notes that receiving location data based on an indication of a human on behalf of the user to do so teaches “session-based tracking of the user.” The examiner notes Paragraph [0030] of the instant as-filed specification for interpretation.). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011) and further in view of Meneses et al. (“Building a Personal Symbolic Space Model from GSM CellID Positioning Data” NPL 2009). 
With respect to Claim 2, the combination of Vengroff and Kirmse teaches all of the limitations of Claim 1 as described above. 
The combination of Vengroff and Kirmse further teaches segmenting the series of location data into two or more location clusters based on whether the sliding window is classified as moving or not moving (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-
The combination of Vengroff and Kirmse further teaches identifying a place name for each of the two or more location clusters (Vengroff [0072] “The LSM or other location model for a location of interest allows a generally irregular radius to be specified, and thus allows irregular search criteria to be specified for lookup of a nearest POI in base map data. However, location-based service APIs often facilitate only radius-based search. Nonetheless, a nearest POI may be efficiently identified using the irregularity of the location as described by an LSM or other location model, such as by using a polygonal decomposition of an area…To populate polygons with membership of a location, a Monte Carlo sample of points from a LSM may be made, with each polygon containing a sample point receiving the attribution of membership of the location…” The examiner notes that POI that are receiving the attribution of a membership of the location teaches “identifying a place name for each of the two or more location clusters.”). 
explicitly disclose: 
Classifying a sliding window of N contiguous location data over the series of location data as moving or not moving, wherein N is an integer number of location data
Meneses, however, does teach classifying a sliding window of N contiguous location data over the series of location data as moving or not moving, wherein N is an integer number of location data (Meneses Pg. 320 Figure 2. As described, “Figure 2 shows the user agenda overlaid with the results of the movement tracking process and recognizer results. The gray areas represent the time spent on a place…the solid line (over the grey area) show the user movement tracking process: it is at the high level when the user is classified as being visiting a lace and is at the low level when it classifies the user as moving.” Meneses Pg.313 describes how movement is tracked. “The user mobility level can be estimated by calculating the Mobility Index over a pre-defined period of time (timeMin). The Mobility Index is calculated over the set of records collected from the current time instant back to timeMin seconds ago. For a set of consecutive records it is possible to create a sliding window and calculate the mobility index as the time goes by.”  The examiner notes that the described process of calculating the Mobility Index (i.e. by use of sliding window of consecutive records) teaches “classifying a sliding window of N contiguous location data over the series of location data as moving or not moving, wherein N is an integer number of location data.”). 

Claims 9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Mysen et al. (US 8,751,427 B1) and further in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011)
With respect to Claim 9, Vengroff teaches a system for inferring a location of a user, the system comprising: at least one processor; and memory storing executable instructions that, when executed by the at least one processor, performs a method comprising… (Vengroff Figure 11 see at least “server computing system”). 
Receiving multiple location reads, wherein each location reading is associated with a time and estimated accuracy (Vengroff [0047] “Each path Pi,j, may include a string of GPS data points, with each data point having values for latitude, longitude, and a timestamp, and optionally having values for other parameters such as…error measure.” The examiner notes that the GPS points having latitude, longitude, timestamp, and error measure teach “receiving multiple location reads, wherein each location reading is associated with a time and estimated accuracy.” The examiner notes that Vengroff’s error measure teaches “estimated accuracy.”) 
…the accuracy estimates reported by the mobile device (Vengroff [0047] “For purposes of the following discussion, consider location-related data that include multiple sources of GPS traces for a set of n users...which describes a set of kt travel paths P….Each path Pi,j may include a string of GPS data points, with each data point having values for latitude, longitude, and a timestamp, and optionally having values for other parameters, such…error measure information…” The examiner notes that reporting error measurements teaches “the accuracy estimates reported by the mobile device…”)
…
Determining a stop for the mobile device based on the location reading, wherein the stop includes a stop time and a stop location (Vengroff [0055] “To facilitate analysis of location-related data, in some embodiments, a user visit to a location VLl may be described using a set of one or more consecutive “Stable Points” from that user at that location. Such a stable point at a location Lv may be described, for example, by the set of path points with a specific threshold n-minute radius R.” The examiner notes that since location data includes a time stamp (see Vengroff [0047] for example) and a point is considered a stable point if the data at a particular location remains within a certain n-minute (e.g. time) threshold, Vengroff’s description of a stable point teaches “Determining a stop for the mobile device based on the location reading, wherein the stop includes a stop time and a stop location.”
Additionally, or in the alternative, see Vengroff [0048] and note the visit vector that is determined based on the location data. That is, the data can include information “…such as…information…of a particular location and/or an identification of a point of  “determining a stop for the mobile device based on the location reading, wherein the stop includes a stop time and a stop location.”).
Predicting possible places associated with the determined stop location at the determined stop time (Vengroff [0041] “The routine continues to block 1610 to determine whether the indication received in block 1605 is to initiate identification of user visits to one or more points of interest. If so, the routine continues to block 1615 to obtain information about one or more points of interest to be considered, including associated location models or other location information for those points of interest…In addition, one or more [POI] may be indicated in various ways, such as all points of interest that have been identified for a geographic area to which user visit location information of interest corresponds…” The examiner notes that obtaining information for one or more POI to be considered such as all POIs in the geographic area of the user’s location teaches “predicting possible places associated with the determined stop location at the determined stop time”)
Vengroff, however, does not appear to explicitly disclose: 
Extracting an attribute of each of the possible places, wherein the attribute includes at least one of a place category or hours of operation
Mysen, however, does teach extracting an attribute of each of the possible places, wherein the attribute includes at least one of a place category or hours of operation (Mysen Col. 6 section 2.2 Location Centric User Profiles. Lines 8-11 “The user profiler 212 determines physical locations specified by the location data associated type of entity, services provided, and/or food served), location information associated with the user, and possible reference to entities…” The examiner notes that entity data which includes at least “type of entity” teaches “extracting an attribute of each of the possible places, wherein the attribute includes at least one of a place category or hours of operation.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the places prediction as taught by Vengroff modified with the extraction of attributes as taught by Mysen because this would allow a more personalized prediction and thus improving the user’s experience (Mysen Col. 6). 
The combination of Vengroff and Mysen, however, does not appear to explicitly disclose: 
Filtering the multiple location readings to generate filtered location readings, wherein filtering the multiple location readings comprises: filtering low accuracy location data from the multiple location readings, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the multiple location readings…
Filtering noisy location data from the multiple location readings, wherein noisy location reading is a location readings estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations 

Kirmse, however, teaches filtering the multiple location readings to generate filtered location readings, wherein filtering the multiple location readings comprises: filtering low accuracy location data from the multiple location readings, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the multiple location readings… (Kirmse Pg. 2 Col. 1 Section 3.2 “Reject any points that fall outside the boundaries of international time zones over land. While this discards some legitimate points over water (presumably collected via GPS), in practice it removes many more false readings…” The examiner notes that “rejecting” points that provide “false readings” teaches “filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data.” Additionally, or in the alternative, “identify cases of ‘jitter’, where the reported location jumps to a distant point and soon returns…We look for a sequence of consecutive locations…where the following conditions hold…P2,…., Pn-1 have low reported accuracy…In such a case, we conclude that the points P2,…,Pn-1 are due to jitter and discard them…”). 
Filtering noisy location data from the multiple location readings, wherein noisy location reading is a location readings estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data (Kirmse Pg. 2 Col. 1 “Identify cases of ‘jitter’, where the reported location jumps to a distance point and soon returns…We look for a sequence of consecutive locations….where the following conditions hold...P1 and Pn are within a small distance threshold D of each other…P1 and Pn have high reported accuracy…P2,…, Pn-1 are father than D from P1.”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the candidate place identification as taught by the combination Vengroff and Mysen modified with the filtering of raw GPS data as taught by Kirmse because this would reduce the number of spurious readings and lead to a more precise estimation of a user’s location (Kirmse Pg. 2 Col. 1). 
	With respect to Claim 11, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by determining the time and location of the mobile device by clustering the filtered location readings into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location 
	With respect to Claim 12, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by determine the time and location of the mobile device by clustering the filtered location readings into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as k-means or expectation-maximization to cluster stable-points for a particular geographic location. [0063] recites “one alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” This is, and as can be seen in paragraphs [0064]-[0069], Vengroff’s algorithm attempts to create cluster for each stable point within a geographic location. As explained above, with respect to Claim 1, a stable point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determine the time and location of the mobile device by clustering the filtered location readings into location clusters.”).
	Wherein the method further comprises merging neighboring location clusters when a centroid of each of the neighboring location clusters is below a centroid threshold (Kirmse Pg. 2 Col. 1 Section 3.3.1.2 “mean shift clustering” “Mean shift is an iterative procedure that moves every point to the average of the data points in We use a weighted average to compute the move position where the weights are inversely proportional to the accuracy. This causes the points to gravitate towards high accuracy points. Once the iterations converge, the moved locations of the points are chosen as cluster centers. All input points within a threshold radius to a cluster center are added to its cluster…” Next See Pg. 3 Col. 1 Section 3.3.1.3 Adaptive radius clustering. “We run the clustering algorithms multiple times, increasing the radius as well as the minimum cluster size after every iteration. When a cluster is generated, we check to see if it overlaps an already computed cluster (generated from a smaller radius). If that is the case we merge it into the larger cluster….”). 

	With respect to Claim 13, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by the time and location of the mobile device by clustering the location into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based 
	wherein the method further comprises querying a place database to retrieve the possible places that are within a radius from a centroid of each of the location clusters (Vengroff Paragraph [0048] “…other types of data that may be used as part of the analysis in at least some embodiments includes the following: one or more databases with location-related information such as addresses and/or other location information (e.g. address geocodes, street segments, etc.) for at least some possible [POIs]…” Using a database with “location-related information” for POIs in the users geographic area for an analysis of a user visit teaches “querying a place database to retrieve the possible places that are within a radius from a centroid of each of the location clusters.” Further see [0049] see “database”. Finally see Pg. 11 Paragraph [0074] “For example, an Location Spatial Model may be used to help generate a set of nearest named POIs in a map database…as candidates for the name of the location that correspond to the LSM, which can then be refined by taking input for the users of mobile location-enabled devices (whose locations are being tracked) about which POIs they actually visited from a short list of candidates…” The examiner further notes Vengroff paragraphs [0064]-[0069] note especially [0066]-[0067] which recite “loop over decreasing search radius L, until centroid moves by O(qL) from the preceding value of L to the next…Using first stable point as an anchor, such in radius of L meters for nearby stable points.” The examiner notes that since Vengroff’s stable point(s) are used to determine locations by way of a map database, Vengroff’s algorithm further teaches 
	wherein the place database stores locations and attributes corresponding to places (Vengroff Paragraph [0048] “…other types of data that may be used as part of the analysis in at least some embodiments includes the following: one or more databases with location-related information such as addresses and/or other location information (e.g. address geocodes, street segments, etc.) for at least some possible [POIs]…” Vengroff [0036] “…the identification of a [POI] for a selected location may include determining sufficient information to allow the [POI] to be uniquely or otherwise distinctly identified within a geographic area or otherwise, such as a name, contact information, unique identifier, etc.” The examiner notes that a database that stores location information (e.g. address) and that location information includes (Vengroff [0036]) at least name, contact information, teaches “wherein the place database stores addresses, locations and attributes corresponding to places”.). 
	With respect to Claim 15, the combination of Vengroff, Mysen, and Kirmse teach wherein the method further comprises calculating a probability that the user is location at least of the possible places, wherein the probability is based on a distance between reference data and each of the possible places and the extracted attribute (Vengroff [0076] “Given the [location spatial models] LSMs of a set of neighboring locations, and the observed noise in location points associated with a current visit, it is possible to compute the likelihood of a specific visit identified in a user path, and to rank likely visited locations from a multiplicity of spatially distinct (but noise-overlapping) locations.” The examiner further notes that, as described in Vengroff [0064]-[0069], the LSMs are based on a meter-radius based measure. Thus, as is required, the probability (Vengroff [0076], for example) “is based on a distance between reference data and each of the possible places and the extracted attribute” and thus Vengroff teaches the claim language.).
	With respect to Claim 16, the combination of Vengroff, Mysen, and Kirmse teach wherein the reference data links the user to a proposed place at an instance of time, and wherein the reference data is derived from at least one of: place check-in, internet search activity, social networking site activity, geotagged image, email, phone call, calendar appointment or network activity (Mysen Col. 3 Lines 50-59 “Physical presence data 108 includes data specifying physical locations at which the user devices 102 were detected…The locations can be derived from…data indicating a user “check-in” at an entity….” Further, Mysen Col. 6 Lines 10-40 discuss other data that is used to determine a particular location; note especially “…extracts explicit entity names…by finding names in comments, reviews, and other data sources…the user profile infers entity names based on entity data…location information associated with a user…and possible references to entities.” The examiner notes that any or all of Mysen Col. 3 50-59 and/or Mysen Col. 6 Lines 10-40 teaches “wherein the reference data links the user to a proposed place at an instance of time, and wherein the reference data is derived from at least one of: place check-in, internet search activity, social networking site activity, geotagged image, email, phone call, calendar appointment or network activity”.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Mysen et al. (US 8,751,427 B1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011) and further in view of Maeda et al. (US 2004/0116134).
	With respect to Claim 17, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by the time and location of the mobile device by clustering the filtered location readings into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determining the time and location of the mobile device by clustering the location readings into location clusters.”)
	wherein the method further comprises computing a centroid of the location clusters as a weighted combination of location readings associated with the location cluster (Vengroff [0068] “compute the centroid of all stable points within the search radius”. Further Vengroff [0076] “Given the LSMs for a set of neighboring locations, and the observed noise in location points associated with a current visit, it is possible to compute the likelihood of a specific visit…[b]y Bayes’ Theorem…where p(VLt|Lv) is our LSM for location Lv, expressed as the sum of Gaussian distributions…the density is normalized via the mixture coefficient ai which may be chosen to weight each equally, or in proportion to the number of location points describing each each…” The examiner notes an LSM (Location Spatial Model), as described in Vengroff, is the model (e.g. cluster) that describes a particular location. The centroid of that location is calculated based on at least the number of readings (sum of distributions) for that location; thus, Vengroff teaches the claim language as required.
In addition and/or in the alternative, Kirmse Pg. 2 Col. 1 Section 3.3.1.2 “mean shift clustering” “Mean shift is an iterative procedure that moves every point to the average of the data points in the neighborhood…We use a weighted average to compute the move position where the weights are inversely proportional to the accuracy. This causes the points to gravitate towards high accuracy points. Once the iterations converge, the moved locations of the points are chosen as cluster centers. All input points within a threshold radius to a cluster center are added to its cluster…”).
	The combination of Vengroff, Mysen, and Kirmse, however, does not appear to explicitly disclose: 
Wherein a weight of a location reading depends on the source of the location reading
	Maeda, however, teaches wherein a weight of a location reading depends on the source of the location reading (Maeda Paragraph [0054] “…another example of selecting a location information source, or a wireless communication link, is to add weight to a location information source according to the type and the arrangement. That is, when the satellite 2 which has the highest accuracy and from which the electric wave is received directly is used as a location information source, the lowest weight…is given and, as the number of relay unit between the satellite 2 and the mobile 3 increase, the weight is increased.” The examiner notes that applying a weight to a location information source teaches “wherein a weight of a location reading depends on the source of the location reading.”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the location clusters as taught by the combination of Vengroff, Mysen, and Kirmse modified with the location data source weight as taught by Maeda because this would increase the accuracy of location data (Maeda [0054]). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Mysen et al. (US 8,751,427 B1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011) and further in view of Calfee et al. (“Econometric issues is estimating consumer preference from state preference data: a case study of the value of automobile travel time”, NPL 2000).
With respect to Claim 18, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by the time and location of the mobile device by clustering the location into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites 
Wherein the method further comprises: extract at least two of cluster features from each location cluster, places features from each of the possible places, or user features associated with the user (Vengroff [0048] and note the visit vector that is determined based on the location data. That is, the data can include information “…such as…information…of a particular location and/or an identification of a point of interest…for a visit, such as approximate timing t and duration d of the visit…” The examiner notes that a visit vector teaches both “user features associated with the user” and/or “places features from each of the possible places”. Further paragraph [0049] note the vector that represents example output data for a visit. Any or all of at least the shown features (e.g. attributes) teaches “extract at least two of cluster features from each location cluster, places features from each of the possible places, or user features associated with the user.”

Determine a composite feature vector by combing the extracted features (Vengroff paragraph [0049] note the vector that represents example output data for a visit. This output vector for a visit teaches “determine a composite feature vector by combing the extracted features.”
Mysen Col. 11 20-40 describes how the user profiler can create entity profiles (i.e. location profiles). Specifically, lines 35-42, “For example, the user profiler 302 can generate an entity profile for an entity q based on the features (e.g., “feature 1”, “feature 2”, through “feature I”) associated with the entity q. The features can include one or more topics….the price range of the entity…the demographics of the people that frequent the entity…the physical location…etc.” The examiner notes that creating a entity profile that combines multiple features teaches “determine a composite feature vector by combing the extracted features”.) 
The combination of Vengroff, Mysen, and Kirmse, however, does not appear to explicitly disclose: 
Determine a ranking score for each of the possible places using the composite feature vector
Calculate a probability that the user is located at each of the possible places based at least in part on the ranking score
Calfee, however, does teach determine a ranking score for each of the possible places using the composite feature vector (Calfee Pg. 701 describes “Rank-Ordered Logit.” As can be seen, in the equation on Col. 2 “The probability that a given rank ordering will be observed has the closed form solution [of the equation]…where x(rh) is the vector of attributes of the alternative ranked h in the ordering….” That is, the vector x(rh) is a vector that represents a rank of a particular attribute (in the case of the instant invention, a location). Thus, the vector x(rh) teaches “determine a ranking score for each of the possible places using the composite feature vector.” The examiner notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that if the data of travel time preferences as taught by Calfee were merely replaced with the locations composite vector (e.g. data) as taught by the combination of Vengroff,Mysen, and Kirmse, the result, predictable would be a vector of scores which indicate a rank of a particular location. That is, using the methods of Calfee with the data of Vengroff, Mysen, and Kirmse amounts to merely a simple substitution of components and thus renders the claim language obvious. ).
Calculate a probability that the user is located at each of the possible places based at least in part on the ranking score (Calfee Pg. 701 describes “Rank-Ordered Logit.” As can be seen, in the equation on Col. 2 “The probability that a given rank ordering will be observed has the closed form solution [of the equation]…where x(rh) is the vector of attributes of the alternative ranked h in the ordering….” The 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composite vector as taught by the combination of Vengroff, Mysen, and Kirmse modified with the ranking and probability determination as taught by Calfee because this would allow the system to predict which locations would be preferable to a user thus increasing the user’s experience (Calfee Pg. 699-700 Cols 2-1). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kang et al. “Extracting Places from Traces of Locations.” NPL 2005. Similar Inventive concept. Note especially Figure 4 which discloses creating location clusters. 
2. Chen et al. “A system for destination and future route prediction based on trajectory mining”, NPL 2010. Similar inventive concept. Note especially Section 4 which describes how “raw” GPS data is filtered and segmented into trajectories. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126